FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MONTANORE MINERALS                       Nos. 15-35707
CORPORATION,                                  15-35753
             Plaintiff-Appellee,
                                            D.C. No.
                  v.                     9:13-cv-00133-
                                              DLC
ARNOLD BAKIE; OPTIMA, INC.;
FRANK DUVAL,
          Defendants-Appellants,            ORDER

                 and

EASEMENTS AND RIGHTS OF WAY
UNDER, THROUGH AND ACROSS
THOSE CERTAIN UNPATENTED LODE
MINING CLAIMS LOCATED IN THE
NE 1/4 OF SECTION 15, TOWNSHIP
27 NORTH, RANGE 31 WEST,
LINCOLN COUNTY, MONTANA AND
IDENTIFIED AS POPS 12, POPS 13,
POPS 14 AND POPS 15; UNKNOWN
OWNERS, and all other persons,
unknown, claiming or who might
claim any right, title, estate, or
interest in or lien or encumbrance
the unpatented lode mining claims
described above or any cloud upon
title thereto, whether such claim or
possible claim be present,
                           Defendants.
2            MONTANORE MINERALS V. BAKIE

                   Filed October 18, 2017

    Before: DOROTHY W. NELSON, MILAN D. SMITH,
       JR., and MORGAN CHRISTEN, Circuit Judges.


                          ORDER

     The opinion, filed on August 16, 2017, is amended as
follows: On page 15, line 13, a footnote is added following
 which reads: .

    With the foregoing amendment, Appellee and Cross-
Appellant Montanore Minerals Corporations’s petition for
panel rehearing, filed August 30, 2017, is DENIED. Judge
M. Smith and Judge Christen vote to deny the petition for
rehearing en banc, and Judge D.W. Nelson so recommends.
The full court has been advised of the petition for rehearing
en banc, and no judge requested a vote on whether to rehear
the matter en banc. Fed. R. App. P. 35. The petition for
rehearing en banc, filed the same date, is DENIED. No
future petitions shall be entertained.